Citation Nr: 0811635	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic otitis 
media, mastoiditis, and cholesteatoma.

2.  Entitlement to service connection for chronic otitis 
media, mastoiditis, and cholesteatoma.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the issues of 
entitlement to service connection for hearing loss and 
tinnitus were adjudicated de novo because previous claims as 
to these matters were denied as not well grounded.  

In September 2007, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a May 2000 rating decision the RO denied entitlement 
to service connection for chronic otitis media, mastoiditis, 
and cholesteatoma; that determination has become final.

3.  Evidence received since the May 2000 rating decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for chronic 
otitis media, mastoiditis, and cholesteatoma.

4.  The evidence of record does not demonstrate chronic 
otitis media, mastoiditis, and cholesteatoma was manifest 
during active service or developed as a result of an 
established event, injury, or disease during active service.

5.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.

6.  The evidence of record does not demonstrate tinnitus was 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for chronic otitis media, mastoiditis, 
and cholesteatoma is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  Chronic otitis media, mastoiditis, and cholesteatoma was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).

3.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303 (2007).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2002.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  As the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder, further discussion of Kent is 
unnecessary.

The Board notes that during his videoconference hearing 
before the undersigned Veterans Law Judge, the veteran stated 
that sick call records and ship logs could provide evidence 
to substantiate his assertions that he received treatment for 
his ears while on active duty.  Unfortunately, the veteran 
has not provided enough specific information to identify and 
locate any existing records.  See 38 C.F.R. § 3.159(c) 
(2007).  He testified that his sick call visits may not have 
been recorded and he has not identified an approximate time 
frame for treatment during service sufficient to warrant 
additional assistance.  It is also significant to note that 
during VA examination in October 1999 he reported he did not 
seek or obtain treatment during service.  The available 
service treatment records include both an enlistment 
examination and a discharge examination and appear to be 
substantially complete.  Therefore, the Board finds that 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.



Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a May 2000 rating decision the RO denied entitlement to 
service connection for chronic otitis media, mastoiditis, and 
cholesteatoma.  It was noted, in essence, that the medical 
evidence of record failed to show that the veteran's otitis 
media was caused or aggravated by the veteran's military 
service.  The veteran did not perfect an appeal of the 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the May 2000 rating decision 
includes additional statements from the veteran, a transcript 
of a videoconference hearing before the undersigned Acting 
Veterans Law Judge, private treatment records including 
medical correspondence which provided a nexus opinion linking 
the veteran's current disorders to his active service, lay 
statements, and VA medical records.  This evidence is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the claim.  Therefore, the claim must be 
reopened and re-adjudicated on the merits.  

It is significant to note that the RO adjudicated the issue 
on the merits and that the veteran was provided adequate 
notice and assistance as to this claim.  Therefore, the 
veteran is not prejudiced by an appellate review based upon 
the available record.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis-Service Connection Claims

In this case, the available service medical records are 
negative for complaint, treatment, or diagnosis for otitis 
media, hearing problems, or tinnitus.  On the August 1946 
separation examination report the examiner noted normal ears 
with no disease or defects.  The whispered voice hearing test 
resulted in scores of 15/15 for both ears.

A private treatment record from January 1992 revealed that 
the veteran underwent a right tympanomastoidectomy, 
reconstruction of the ossicular chain, ad removal of 
cholesteatoma.  The doctor provided a diagnosis of chronic 
right otitis media and mastoiditis with cholesteatoma and 
ossicular chain discontinuity.  In January 1994, the veteran 
underwent a left tympanoplasty with reconstruction of the 
ossicular chain at the same hospital.  A diagnosis of chronic 
left otitis media was given.

A private computed tomography (CT) report from December 1998 
indicated that the veteran had inflammatory debris in both 
middle ear cavities.  The examiner noted that the veteran's 
ossicles had either been eroded or surgically removed on the 
right and partially eroded or removed on the left.  In 
February 1999, a private physician performed a tympanic 
mastoidectomy on the left ear of the veteran.  He also 
performed a cautry of the granulation tissue in the right 
mastoid cavity.

On VA examination in October 1999, the veteran reported a 
history of ear infections that started when he was a child.  
He stated that his ears were draining when he entered 
service, but that he did not seek or obtain medical treatment 
during active service.  He said that swimming during boot 
camp aggravated his ear problems and that exposure to gun 
noise on his ship caused hearing loss.  He also reported that 
his first ear surgery was performed in 1973.  He also 
complained of tinnitus.  The examiner noted there was no 
evidence of active ear disease.  A diagnosis of history of 
bilateral chronic otitis media with moderate-to-profound 
hearing loss was provided.  The examiner stated that it was 
not likely that the hearing loss was caused by noise exposure 
during the veteran's active duty, but that some component was 
probably related.  It was noted that the cholesteatomas and 
the chronic otitis media were more than likely the cause of 
the profound hearing loss that the veteran was currently 
experiencing.

Private medical correspondence from R.P., M.D., dated 
March 2003 noted that the veteran experienced ear drainage 
while learning how to swim in the Navy.  The veteran also 
related that he constantly went to the infirmary for cotton 
because of drainage from his ears, but that he said that he 
did not recall seeing an otolarynogologist or having an 
audiograms while in service.  Dr. P. opined that it was 
possible that the veteran's otologic problems started while 
in the Navy and that active duty was the underlying cause or 
at least contributed to the veteran's current otologic 
problems.

A letter from S.C.S., M.A., dated March 2004 revealed that 
the veteran reported going to the infirmary frequently while 
in the Navy for cotton because his ears were draining.  He 
also reported being exposed to loud artillery and said he 
continued to have chronic otitis media after being discharged 
in 1946.  It was noted that the veteran had been treated by 
an otolaryngologist since his discharge from the Navy and 
that poor medical treatment of an otitis media while in the 
military may have caused the veteran's ear disorder to become 
chronic.

In May 2005, the RO received lay statements from a friend and 
from three of the veteran's brothers.  These statements 
indicated that the veteran had no trouble with his hearing 
during his high school years, but that after being discharged 
from the military he experienced constant drainage in his 
ears and severe hearing loss.

A June 2005 letter from R.P., M.D., indicated that the 
veteran's severe hearing loss and chronic draining ears were 
directly related to his military service from explosive ear 
trauma and exposure to cold water.

At his videoconference hearing in September 2007 the veteran 
reported that he started having difficulty with drainage in 
his ears after being forced to learn how to swim while on 
active duty.  He said that while serving on the U.S.S. Markab 
he was exposed to frequent gun noise.  After getting out of 
the service, he did not see a doctor about his ears until he 
saw Dr. P.  He reported that he had previously gone to a VA 
medical facility in Long Beach, California, and that they had 
discouraged him from seeking treatment for his ears because 
he had not been medically discharged for an ear problem.  He 
testified that he had complained about his ear problems while 
on active duty and was ignored by the corpsman although his 
ears drained all the time.  He stated he was not sure when 
the ringing started in his ears.

Based upon the evidence of record, the Board finds the 
veteran's otitis media, hearing loss, and tinnitus were not 
incurred as a result of an established event, injury, or 
disease during active service.  The service treatment records 
are negative for any signs, symptoms, or complaints of ear 
trouble and his August 1946 separation examination report 
includes no evidence of ear disease, ringing, or hearing 
loss.  The first medical evidence of any ear problem is dated 
in 1991, nearly 45 years after the veteran left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board 
finds the absence of evidence demonstrating treatment in 
service or abnormal findings upon examination at discharge to 
be persuasive that the veteran's currently demonstrated ear 
problems were not incurred during active duty.  

The evidence clearly indicates that the veteran currently 
suffers from otitis media, ringing in his ears, and hearing 
loss.  The Board notes that correspondence dated in 
March 2003, March 2004, and June 2005 link the veteran's 
current ear disorders to his active duty service.  These 
examiners, however, are not shown to have reviewed the 
veteran's available military treatment records nor any other 
pertinent evidence of record.  It appears these opinions were 
based on the veteran's own report of medical history.  The 
Board finds the private medical opinions, while competent, 
are inconsistent with the service treatment records and are 
of little probative weight.  The Board also finds, in the 
absence of probative evidence of any significant acoustic 
trauma during active service, that the opinion of the 
October 1999 VA examiner as to some component of hearing loss 
being due to noise exposure is speculative and of little 
evidentiary weight.

The Board has carefully considered the statements offered by 
the veteran's friend and brothers and notes that lay persons 
can attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  While the veteran and his family and friends may 
sincerely believe that he has chronic ear problems as a 
result of service, they are not a licensed medical 
practitioner and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

The Board has also considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the service discharge examination reports revealed 
normal ears.  No competent medical evidence demonstrates that 
the veteran experienced hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, the claims for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for chronic otitis 
media, mastoiditis, and cholesteatoma is reopened.

Entitlement to service connection for chronic otitis media, 
mastoiditis, and cholesteatoma is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


